*   ,




                   OFFICE     OF THE    A-ITORNEY       GENERAL   OF TEXAS

                                              AUSTIN




        HoaosrbleVi11 Crov
        County     Attorney
        8~11    oouaty
        Ouladlan,Taue




                                                                  Jour 1ott.r oi




                                            Olerk’a offbe,    eta.   I
                                     t?leCoaatt4oorJwthvw
                                        l
                 a Oounfy 6urvoyor, aad the reaomla ham beon
                 tunwl over to the County Clerk $0~ uie keep-
                 w,   that the Olork ia uMt1.d to noofve the
                 foe tar the neer4lng 0r all fimld note8. tleaao
                 tell   IIY vhat   lo row     opfalon   in thir utter.
                                                                                       \   -
                                                                                           L




Iionorrblo
         Ulll Oror, Pqo P


          %a        aurvm~or vi10 18 l
                                     urvo7~ tbo
     'Oklahou       8trlp lm7m hm he bmund 8ll tie14
     Bob8    OBbd       d.cuy    th.    8tPip     intO   OB8    VOhB8
     of fi*la amtern, mad hm propommm to film turn
     rolm lB tbm ola*:r oisiem. Do 7ou thl.Bk
     thimvmul4bmthmprmsmrrytobuMlm        thim,
     or ahoula it bB n00r4.4 lB oab wgular roluma
     or rid.4 Bmkmt9

           8lnee your oount7 does not hmvm 8 ooamt7 lur7m7or,
the omuat7olmrlchAm proporl7uapabmg*        ofmlltkerpmr
paperr rad noordm bolaneirrg  to thm mmua&r lurvmyo~~m mif'100
un4ar tha muttrorlty of Art1610 !Wg?, Rovlmmd Oivll Utmtutmm OS
Tm%mrn, rhioh nmdm *m f.xlarSl    1.

            Qrt.     su¶.   UhBBawr          A    orgmamea       mouatg



     bdang*to     the oomat7 m&.~IP'mofriooud
     lmfelr kmmp *4,mmmm in him 0ff1em.~
            t0r    thm ~00rdag         or   8u    -878         8~d fir14     ad98
the aouat7BwT*7Ql,lmultiflo4to                    8hwgo tha f.88           prmmuaamd
b7Artlmlm    J9#     mad Artimlm 5290, Emtima$C$riz                     8tatutem o?
Fmxmm.

            %rt. 3944. 008Bt7 murve7er8 mull                      w-
     ouro    tha tolDlovhq ieast

          %Bp8ot*      BBd rmoomuB@  tha fl.ld-notes
     &mlp&tof8muu*7rmruqtnotof&ndovu
    ~oBe-8h¶.840i41yw.'.        i..   . . . .@.oo

            %Bo~'~*lugw                          . . . . . .      T.00

            %mmm     thmaasu-~of~b                 lmagum .       l&o
Eonormblo WI11 Orov, Pqe 3


                -Art. gaga. To moor4        flda      BOt@S--


                            luavmyor lhmll noor
                ~ma h so uut7                                   lam
        ~011 bmunA book ml1 Bhm murvmym la him aount~,
        viahthm         plmtm tbmwof   thmthm      m78mkm.vhmtb
         lr   private     OF offimlrL. lluabrweaiJ a&all be
         o p en                                 P OPlumh
              to th elnmpootiono f th ep ub llo .
         lmrviom thm murvm7wn7mhmrgm     iaUl4itiontio
         thr fmmm mllmwm4b~l.m~  for flml4vorlr, pnty
         mmntm per hundn4  vor48 for muoh noorfl.

           Xt  rmmt bm nob4   that tus4m~ Irtlolo.91~6m~d~ole
5277, Rovfmm4 Clv%l Btmtutmm of Tmxmm. 1923, ?
murvoyon     mrmgitmathmrl@ttoneord          thols own murvo~mma4
field notmm in thm 8-w       lurvm7ar*m orfloe, ma4 if t&7 do 80,
tb.T SrB not rqulvm4topmym87Cmotethm            aowt7 mwvm7oror
oouDtf alwk. ~ehorm~quoto         kfimiom Sp16andfipn, under-
lcoHagt&mprvvfm3.avlalahvmkllmvm           nqriin*'Um   iongoiD0
odtruotloBs




              tan4 mdrvo7oorm llmmsmmd uadmr thmmo pro-
        vl8loBa OF8 kenby 8?aellmimul to perfon     t
        4uti.m that mr bm wrfomm4      br oount7 mrm,
        mnd mhmll bm mubjmat to thm dlremtion QS tbm oa*-
        lm,     Gmn4 Ooalmmlanmrm,   Attornmy 6uwnf     ma4
        thm mourtm OS thmStmt0    la8mttmrm o? W      lwmp
        iogiamumhmmmmmamwmymauun4mrthmmwmrvlmion
        or mwh muthorit188. The jruim4.iaUoa of mmh
        ~lmmnmomm mhmll k moutmnsivo vith thm l.hltm of
        tbaatrto.    Thayuyhol4tboafflooof        eouuty
        mwwyor,    an4 ¶X so &eat84 mbll qual*       88 ro-
        *la@4 by lmv rar mouBt* mulvo7ow, bus wall L-
        $imaformqpmrthulmreoun~7mhmllpo*                         l.irit
        tbo jurlm4lmtian of m&l4         lurvo~Ft0         lrmhOourrt7,
        nor ahal the el*otioa of a oomlty mmvwyolr for
        ~~rti~u~t~pm~8uy~~~rnprrrnpr
        rro8 perSo-       tha 4utimm of l murvqor   in muoh
        OWB       Ux rid.4   not08 mm40    mnml.loramm6uadmr
        tll%lXV mhmllbmmfqnm4b7mu       lx ltwwJo r .to llo w4
        Wtho    4omlgamtlon, Llo o Bme4 ludlua wo y o r .‘m
                *Ar t.
                    5ei-7.
                        ?lol& not.8 to bm rmoordod
                'gqory mum07       amdo by mq      liomnamd 8UWo70r
         &ml1    &      rmmor404 la tbm oounty      mum*7or~m             xwaor4.m
HonorableWill Craw, Page 4




     ause ude by any lloensmd lda swvbyor afloat-
     Ing the lines, boundarlss mnd areas of un-
     patented lsnd shall bo forwa-dml to the Land
     orrice. All field notmm mm& by a llcensod
     land survo7or in mn7 aount7 in this Stmto ah11
     hmvo the #mm forom mnd lffmot mnd bm mdmlssiblo
     in evl4onos the smam me fiord notes mm40 by aoun-
     tg 8urveJore.~ (Undermoorlng  pyre)
           Uhmrorm   Artlalo 5297, lupim, biroate   ths eount7 clerk
to  “take charge of all &~oo&C~, maps mnd pmpe&ma whmrm the&m Is
no coynty su&vm7o&, vo ham bomn unmblo to find mn7 statute vhloh
authorizes   the aount7 olsrk to record mxq inmt rummats pmrtmlnlng
to the offlem of county surve~oFTEktiolss       3944 and 5Q90,   mnprm,
prssorlbs fees for rcaordlng b7 aount7 su&vm7orm, but authorlee
no fees for oount7 &arks 19 muoh omsms. ConmmqtlmBtl7,        vm arm
of the apinion tht a aount7 olerk Is muthorirmd to ohm&go no
fernsfor &eoo&dl.ng   maps, flald notms, eta . lnong the rmavrdm of .
the offIce of county lurvoyor of vhlah ho hmm taken mtastoQ7.
Liasnsmd lmnd su&vo7ors, duly lioonmmd under the provlmlona of
Chapter 1, Title 68, Revised Civil l3tstute8,m&s lxpmssl7 mu-
thorismd, under A.&tlclms5276 and 5277, supra, to rmoord their
ovn field noto8, amps, eto. lB tha offloo of the oount7 muN0J0&,
vlthout pay-     any  fea for thm prlvllegs of so dol.ng. Xi a aur-
royor sh o uld lmplo7 thm oounty  ala&k to do rmoordLng for him, It
vould bo a matter of prlrmte oontraot botvoen them, and in muah
wont th? oounty olmrk voul4 not bo meting in him offiolml ampm-
olt7 mnd any ooupmnmmtlonpaid him for muoh amrvlomavould not
be msssmmmblm mm foes of offlam.
          Am to the survm7or raforred to ln the lest pmrmgrmph
of 7our lottmr vho 18 murvmpixq the "Oklmhomm 5trlp"; if ho is a
llomnsmd lmnd murrqor,   hm vould bm entitled to &moo&d him oyll
field notmm mn4 If hm hmm bound t&o m.ma ln a "vmll bound book:
thm mmm mm7 bm rmoalvmd b7 7our oount7 olork mm part of the
penmanant &08o&ds of his offloe. andyo~~vouldbs antitled to n
fees for rooelrlng the suns.
                                          Yours very truly
                                         ATTORUHY
                                               OEsmtALOF      ma